Citation Nr: 1027598	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the character of the appellant's discharge from military 
service constitutes a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney

INTRODUCTION

The appellant had military service from November 1968 to July 
1972.  He was discharged under conditions other than honorable.  
His military discharge was upgraded to "General Under Honorable 
Conditions," based on review by a Department of Defense Special 
Discharge Review Program under Public Law 95-126, on June 20, 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 administrative decision by the VA 
Regional Office (RO) in St. Petersburg, Florida.

Procedural history 

The appellant filed a claim seeking entitlement to service 
connection for a scar of the right hand in November 1977.  In a 
June 1979 administrative decision, the RO in St. Paul, Minnesota 
determined that the character of the appellant's discharge from 
service was a bar to VA benefits.  VA issued a letter on June 7, 
1979 informing the appellant of this decision and of his appeal 
rights.

In March 2006, the appellant filed a claim seeking entitlement to 
service connection for memory loss, hypertension, high 
cholesterol, bipolar disorder, and diabetes.  In the above-
mentioned May 2007 administrative decision, the St. Petersburg RO 
determined that the appellant's character of discharge is a bar 
to VA benefits.  The Board pauses to note that although the June 
1979 administrative decision found that the character of the 
appellant's discharge was a bar to VA benefits, the provisions of 
38 C.F.R. § 3.156 do not apply since the Appellant's 1977 and 
2006 claims were for distinctly different diseases or injuries 
and therefore must be considered as separate and distinct claims.  
See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the St. Paul RO 
in April 2010.  A transcript of the hearing has been associated 
with the appellant's VA claims folder.  The St. Paul RO currently 
has original jurisdiction over the appellant's claim. 


FINDINGS OF FACT

1.  The appellant had military service from November 27, 1968 to 
July 11, 1972, and was discharged under conditions other than 
honorable.  

2. The appellant's character of discharge was upgraded to 
"General Under Honorable Conditions" under the Department of 
Defense Special Discharge Review Program on June 20, 1977.

3.  In June 1978, the Naval Discharge Review Board determined 
that the appellant did not qualify for upgrading under the 
uniform standards for discharge review.

4.  The preponderance of the evidence of record indicates that 
the appellant was not insane at the time he committed the 
offenses that resulted in his other than honorable discharge from 
service.


CONCLUSION OF LAW

The character of the appellant's discharge for the period of 
military service from November 27, 1968 to July 11, 1972 is a bar 
to his receipt of VA compensation benefits.  38 U.S.C.A. §§ 101, 
5303, 5107 (West 2002); 38 C.F.R. § 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the 
appellant in April 2006 and June 2006.  These letters informed 
the appellant of what evidence was required to substantiate a 
claim for service connection and nonservice-connected disability 
pension benefits.  The appellant was provided with the 
regulations pertaining to character of discharge determinations 
as an attachment to the May 2007 administrative decision.  Both 
the April 2006 and June 2006 letters informed the appellant of 
his and VA's respective duties for obtaining evidence and of the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

Since the appellant was not provided with the law and regulations 
pertaining to character of discharge determinations prior to the 
initial AOJ adjudication, the VCAA notice provided to the 
appellant was not compliant with Pelegrini.  However, since the 
case was readjudicated thereafter, there has been no prejudice to 
the appellant in this regard.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the appellant's service treatment records, service 
personnel records, private treatment records, and records from 
the Social Security Administration. 

As noted above, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an examination 
or opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Given 
the facts of this case, the Board finds that an examination or 
medical opinion is not necessary.  As set forth in more detail 
below, the Board has determined that the character of the 
appellant's discharge is a bar to VA benefits.  As such, the 
Board finds that a VA medical examination or opinion is not 
necessary. 

The Board has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of his claim.  He exercised the option of 
a personal hearing and was afforded one in April 2010 as detailed 
in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Character of discharge

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.' " See Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994). The term "veteran" means a 
person who served in the active military, naval, or air service, 
and who was discharged or released there from under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2009).

There are two types of character of discharge bars to 
establishing entitlement to VA benefits: statutory bars found at 
38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and the regulatory 
bars listed under 38 C.F.R. § 3.12(d).  A discharge or release 
from service based on one of the conditions found under 38 
U.S.C.A. § 5303(a) is a bar to the payment of benefits and is 
also a bar to benefits under Chapter 17 of Title 38. A discharge 
or release because of one of the offenses found under 38 C.F.R. 
§ 3.12(d) is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits, but not to 
benefits under Chapter 17 of Title 38.

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or 
release because of one of the following offenses is considered to 
have been issued under dishonorable conditions: (1) acceptance of 
undesirable discharge in lieu of trial by general court-marital; 
(2) mutiny or spying; (3) offenses involving moral turpitude 
(this includes, generally, conviction of a felony); (4) willful 
and persistent misconduct; and (5) homosexual acts involving 
aggravated circumstances and other facts affecting the 
performance of duty.

An honorable or general discharge issued on or after October 8, 
1977, by a discharge review board established under 10 U.S.C.A. § 
1533 sets aside a bar to benefits imposed under 38 C.F.R. § 
3.12(d), but not 38 C.F.R. § 3.12(c), of this section provided 
that: (1) the discharge is upgraded as a result of an individual 
case review; (2) the discharge is upgraded under uniform 
published standards and procedures that generally apply to all 
persons administratively discharged or released from active 
military, naval, or air service under conditions other than 
honorable, and (3) such standards are consistent with historical 
standards for determining honorable service and do not contain 
any provision for automatically granting or denying upgraded 
discharge. 38 C.F.R. § 3.12(g) (2009).

Unless a discharge review board established under 10 U.S.C.A. § 
1553 determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in paragraph (g) of this section, an 
honorable or general discharge awarded under one of the following 
programs does not remove any bar to benefits imposed under this 
section: (1) the President's directive of January 19, 1977, 
implementing the Presidential Proclamation 4313 of September 16, 
1974; or (2) the Department of Defense's special discharge review 
program effective April 5, 1977; or (3) any discharge review 
program implemented after April 5, 1977, that does not apply to 
all persons administratively discharged or released from active 
military service under other than honorable conditions. See 38 
C.F.R. § 3.12(h) (2009).

Insanity

If it is established to the satisfaction of the Secretary of VA 
that, at the time of the commission of the offense leading to the 
person's court-martial or discharge, that person was insane, such 
person shall not be precluded from benefits under laws 
administered by the Secretary based upon the period of service 
from which such person was separated. 38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. § 3.12(b) (2009).

A definition of insanity is provided at 38 C.F.R. § 3.354(a). An 
insane person is one who, while not mentally defective or 
constitutionally psychopathetic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior, or who interferes with the peace of society, or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs, as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides. 38 C.F.R. § 
3.354(a).

Factual background

The appellant had military service from November 1968 to July 
1972.  He was discharged under "other than honorable 
conditions." 

The appellant's first period of unauthorized leave began on 
September 19, 1970 when he failed to return from liberty while 
his battalion was making a port call in Hong Kong.  The record 
indicates that after receiving notice that his son was AWOL, the 
appellant's father flew to Hong Kong, located his son, and 
convinced him to surrender to the authorities.  See a March 29, 
1972 letter from the appellant's father; see also the April 2010 
hearing transcript, page 13.  On November 13, 1970, the appellant 
voluntarily returned to military control.  He was tried by a 
special court-martial, plead guilty, and confined from January 
19, 1971 to April 28, 1971.  

During a June 1971 in-service psychiatric examination, the 
appellant stated that he went AWOL because he had fallen in love 
with a local girl while on leave.  He reported that he received 
consent from both his parents and her parents for marriage but 
had not heard from his fiancée since March 1971 when she told him 
that she was pregnant and in need of money.  Unable to provide 
her money and unable to secure leave to Hong Kong, the appellant 
began taking drugs on a daily basis.  [The June 1971 psychiatric 
evaluation report indicates that the appellant had been taking 
"numerous drugs" since 1968 but that his drug use increased 
after learning of his fiancée's situation.]  During the June 1971 
psychiatric evaluation, the appellant indicated that he had 
attempted to overdose on drugs the week prior and was considering 
jumping off the ship because "life is not fun anymore."  He 
stated that "these suicide threats  . . . come out of his 
frustration and everyone's inability or lack of desire to help 
him."  He was diagnosed with an immature personality disorder 
and a desire to commit suicide.  It was recommended that he be 
administratively discharged.

A July 1971 psychiatric treatment report indicated that the 
appellant had not heard from his fiancée since March 1971.  The 
clinician noted that the appellant reported "his problem in 
terms of his need to get leave to go to Hong Kong to see what has 
happened in a situation with a girl-friend there he was planning 
to marry."  During the consultation, the appellant reported that 
if he doesn't get leave to go to Hong Kong soon he will probably 
go on unauthorized absence.  It was noted that the appellant had 
no bizarre associations or thought content and that while he had 
thoughts of suicide there was no specific intent.  The appellant 
was found to be "capable of determining right and adhering to 
the right and taking responsibility for his thoughts and 
actions."  He was diagnosed with a sociopathic personality and 
admitted drug abuse.  It was recommended that he be 
administratively separated from the Marine Corps.  

On October 4, 1971 the appellant was granted leave while in 
Okinawa to return to Hong Kong and marry his fiancée.  See a 
March 22, 1972 in-service treatment record; see also a February 
23, 1972 letter.  He was to report back to his unit on October 
17, 1971 but did not return.  This second period of AWOL lasted 
until March 22, 1972.  

A March 1972 psychiatric evaluation noted that the appellant had 
suicidal ideations but no specific intent.  He did not have a 
thought disorder or bizarre associations but his judgment and 
insight were very poor.  It was noted that he could adhere to the 
right and is responsible for his behavior.  The in-service 
physician diagnosed the appellant with severe immature 
personality and recommend that he be administratively discharged. 

In April 1972, the appellant requested an administrative 
discharge for the good of the service in lieu of a trial by 
court-martial.  In his letter, the appellant acknowledged that he 
"may receive an undesirable discharge under other than honorable 
conditions" and that this "may deprive [him] of virtually all 
rights as a veteran."  His request was approved and the 
appellant was discharged in July 1972 under conditions other than 
honorable.  

The record shows that the appellant had a total of 404 days of 
time lost, including a continuous period of unauthorized absence 
lasting 157 days. 

Analysis

At issue is whether the appellant's discharge was dishonorable as 
defined pursuant to 38 C.F.R. § 3.12(d), thus constituting a bar 
to VA benefits.  The appellant accepted military discharge 'under 
conditions other than honorable,' in lieu of a trial by court-
martial.  The provisions of 38 C.F.R. § 3.12(d) state that a 
discharge based on the acceptance of an undesirable discharge to 
escape trial by general court-martial is considered to have been 
issued under dishonorable circumstances.  See 38 C.F.R. 
§ 3.12(d)(1) (2009).  Such is the case here.

While a dishonorable discharge is a bar to benefits, VA 
regulations provide an exception for cases where it is found that 
the person was insane at the time of committing the offense which 
caused his discharge or release.  See 38 U.S.C.A. § 5103(b) (West 
2002); 38 C.F.R. § 3.12(b) (2009).  

In this case, the appellant has provided multiple reasons for his 
periods of unauthorized leave.  For example, he has testified 
that he began using drugs while on leave in September 1970 and 
that he couldn't make proper decisions.  See the December 1978 
hearing transcript, page 3.  He has asserted that he had a mental 
disorder and "was not in the right frame of mind" during this 
time of his life.  See the May 2008 substantive appeal.  He has 
argued that his judgment was impaired after an in-service 
attempted sexual assault and death of his friend.  See the April 
2010 hearing transcript, pages 4-5.  To the extent that the 
appellant's arguments could be interpreted as a contention that 
he was insane at the time of the offenses the Board finds that 
the preponderance of the evidence is against this aspect of the 
appellant's claim.  

There is no question that the appellant had psychiatric problems 
in service.  His service treatment records indicate that he was 
diagnosed with immature personality disorder and a sociopathic 
personality with admitted drug abuse and a desire to commit 
suicide.  However, the appellant did not exhibit a "more or less 
prolonged deviation from his normal method of behavior."  He did 
not interfere with the peace of society or depart (become 
antisocial) from the accepted standards of the community to which 
by birth and education he belongs as to lack the adaptability to 
make further adjustment to the social customs of the community in 
which he resided at the time he committed the offenses leading to 
his discharge.  See 38 C.F.R. § 3.354(a) (2009).

In this case, there is no indication in the appellant's service 
treatment records or service personnel records that he deviated 
from his normal method of behavior in going AWOL.  The appellant 
reported during the June 1971 in-service psychiatric examination 
that he began taking drugs in 1968, two years before his first 
period of unauthorized leave.  There is no evidence of any change 
in this behavior leading up to or at the time of his first period 
of unauthorized leave.  

With respect to his second period of AWOL, after returning from 
Hong Kong the appellant was diagnosed with a personality disorder 
and a desire to commit suicide.  He indicated that after learning 
that he would not be granted leave to visit Hong Kong he drank 
heavily and attempted suicide via drug overdose [which, by his 
own report, had no ill effect other than causing him to become 
dizzy].  Despite the new diagnoses and the appellant's reported 
suicide attempt, the record does not indicate that there was a 
prolonged deviation from his normal behavior.  Instead, the 
record indicates that the appellant's frustration and suicidal 
threats began shortly after he returned from his period of 
unauthorized leave and continued until he decided to take 
unauthorized leave again.  The Board finds that there was no 
prolonged deviation in the appellant's behavior leading up to his 
second period of AWOL because his behavior and efforts were 
focused on obtaining leave to go back to Hong Kong.  As noted 
above, the appellant's increased drug use did not represent a 
change in his behavior since it had long since preexisted his 
AWOL. 

There is no evidence that the appellant interfered with the peace 
of society, the record does not indicate that the appellant was 
having altercations or otherwise being disruptive to any of his 
fellow service members.  Nor does he so allege. 

While the Board acknowledges that the making of suicidal threats 
and suicide attempts deviate from the accepted standards of the 
community to which the appellant belongs, the record fails to 
indicate that the appellant lacked the adaptability to make 
further adjustments.  Specifically, the record contains several 
lay statements from 1976 which praise the appellant's character 
and the change in his attitude for the better.  As such, the 
record does not indicate that the appellant lacked the 
adaptability to make further adjustments. 

To the extent the appellant contends that there were compelling 
circumstances for his prolonged periods of AWOL, the Board notes 
that the compelling circumstances are considered when the former 
service member was discharged as a result of an AWOL for a 
continuous period of at least 180 days.  See 38 C.F.R. 
§ 3.12(c)(6).  In this case the appellant's longest period of 
AWOL was for 157 days and he accepted an undesirable discharge to 
escape a trial by court-martial.  Compelling circumstances are 
accordingly not for consideration. 

While the Board is aware that the appellant's character of 
discharge was initially upgraded to under honorable conditions by 
the Department of Defense Special Discharge Program, this alone 
is not sufficient to remove the bar to VA benefits since the 
appellant's discharge was not upgraded on an individual basis but 
rather on a group basis (specifically the DOD Discharge Review 
Program). See 38 C.F.R. 3.12(h).   Furthermore, in June 1978, the 
appellant's upgraded character of discharge underwent a review by 
the Navy Discharge Review Board which decided that the appellant 
did not qualify for upgrading under the uniform standards for 
discharge review.  Since the Navy Discharge Review Board did not 
further upgrade the appellant's character of discharge, the bar 
to benefits established under 38 C.F.R. § 3.12(d) due to 
acceptance of an undesirable discharge in lieu of trial by 
general court-martial remains in effect.  See 38 C.F.R. § 
3.12(g),(h).


ORDER

The character of the appellant's discharge is a bar to benefits 
administered by the Department of Veterans Affairs.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


